[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JAN 27, 2009
                              No. 08-13974                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                      D. C. Docket No. 07-00018-CR-5

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ROGER HAMELIN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                             (January 27, 2009)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     Roger Hamelin appeals his sentence of 87 months of imprisonment for his
plea of guilty to possession of a firearm and ammunition by a convicted felon. 18

U.S.C. §§ 922(g)(1), 924(a)(2). The district court applied a two level enhancement

for obstruction of justice. We affirm.

      Before sentencing, Hamelin objected to enhancement of his sentence. The

presentence investigation report applied the enhancement based on testimony in

Hamelin’s earlier trial. April Waters, who had seen Hamelin in possession of a

rifle, testified at the trial that Hamelin told her to leave town so she would be

unavailable to testify. Hamelin’s wife and cousin testified at trial that Hamelin did

not possess the weapon, and the cousin was later convicted of perjury. After that

trial, we vacated Hamelin’s conviction based on a violation of the Speedy Trial

Act. United States v. Hamelin, No. 07-11080 (11th Cir. Aug. 9, 2007).

      When he later pleaded guilty, Hamelin admitted possession of the firearm

and ammunition but objected to an enhancement for obstruction on the ground that

he did not commit perjury or solicit perjurious testimony at his trial. At

sentencing, the district court ruled that the enhancement was applicable. The court

based its decision on evidence that Hamelin had influenced witnesses to give false

testimony at the trial. See United States Sentencing Guidelines § 3C1.1 cmt. n.4

(Nov. 2006).

      Hamelin argues that the district court violated the Fifth Amendment when it



                                           2
increased his sentence because he did not testify to correct perjurious testimony.

Because Hamelin did not object to his sentence in the district court, we review for

plain error. See United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005).

To satisfy that standard, a defendant must establish an error, that is plain, and that

affects substantial rights. Id. We then may exercise our discretion to recognize the

error, but only if it “seriously affect[s] the fairness, integrity, or public reputation

of judicial proceedings.” Id.

       There was no plain error at Hamelin’s sentencing. The district court

considered evidence that Hamelin told a material witness to be unavailable for trial

and inferred that Hamelin had encouraged family members to give false testimony.

Hamelin’s conduct, although uncharged, was relevant to the calculation of his

sentence. See United States v. Hamaker, 455 F.3d 1316, 1336 (11th Cir. 2006)

(“district courts [may] consider not merely the charged conduct, but rather all

‘relevant conduct,’ in calculating a defendant’s offense level”). Hamelin cites no

authority that the district court violated his constitutional rights.

       Hamelin’s sentence is AFFIRMED.




                                             3